Per Curiam.

In the argument of this ease, several very important questions have .been raised, which it becomes unnecessary, however, to notice; because, in.the opinion of the court, such an adverse possession has been shown, as to protect the defendants against this form of action.. It was admitted upon the trial, that Theobald Young, under whom both parties claim, was seised of the premises in question, - It appeared in evidence, that J ohn D. Ypung, son of Theobald, and who claimed the premises as his own, by descent, from his-father, did, about,25 years ago, give: the same to his sister Caiy, the wife of Jacob Garlock. That one or two years afterwards, and at least 22 years since, Garlock and his wife went into possession-under this gift, That, in the year 1800, J. D- Young gave Garlock a deed for the same,,and Garlock sold to Walradt, under whom the defendants hold. It has been repeatedly ruled, in this court, that an entry under claim and colour of title; is s,ufficient to .constitute an adverse holding, . It is not necessary, for .this purpose, that the title, under which such entry is made,, should be a good and valid title. (2 Caines, 183. 9 Johns. Rep. 174.) 'Taking this to be the rule of law, there can be. DO doubt that the possession taken by Garlpck was tinder claim and colour of title. Although Garlock entered under a parol gift, it must be deemed to be either a possession taken -in his own right, and for his own benefit,- or - in behalf of J. D. Young, who clairrved the premises by descent from his father ; and,, in-either .point of view, the nature of the possession will be the same. If-the deed, subsequently given by Young toGarlock, relates back to the original entry,'then the adverse possession commenced in Garlock himself. If it does not, then. Garhck, under the parol gift, .became a tenant . at will to *121Young, and his possession will be deemed the possession of Young. (1 Johns. Cas. 36.) So that, in whatever point of view the case is considered, the original possession taken by Garlock, must be deemed adverse. The defendants are, accordingly, entitled to judgment.
Judgment for the defendants.